Case 2:20-cv-02550-VBF-MRW Document 13 Filed 05/27/20 Page1lofi1 Page ID #:1178

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 20-2550 VBF (MRW) Date May 27, 2020
Title Harris v. Eaton
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge

Veronica Piper n/a

Deputy Clerk Court Reporter / Recorder

Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a

Proceedings: ORDER TO SHOW CAUSE

1. At Petitioner’s express request (Docket # 10 at 1), the Court stayed this
habeas action pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2002). Kelly required
this Court to dismiss what Petitioner admitted were his unexhausted habeas claims. In
turn, Petitioner was allowed to return to state court, begin new proceedings to exhaust his
unexhausted claims, and later (if desired) attempt to amend his federal petition to re-
plead any timely and exhausted claims he possessed. (Docket # 11.)

2. What followed, though, is a chaotic submission from Petitioner. (Docket #
12.) Petitioner filed what he entitled a “traverse” (the historic term for a reply brief)
regarding his original habeas claims. The filing specifically addresses those claims that
Petitioner voluntarily dismissed under the Kelly procedure. Moreover, Petitioner’s
submission makes no reference to any pending or to-be-filed state court proceedings.

3. Finally, it is improper for Petitioner to file a second brief in support of his
(dismissed) habeas claims when the Attorney General hasn’t responded to the petition at

all — the state specifically requested months ago that Petitioner’s unexhausted claims be
dismissed. (Docket # 6.)

4. Petitioner’s irregular and chaotic litigation tactics are unsatisfactory. By
June 19, he is ordered to show cause why the entire action should not be dismissed for
failure to comply with this Court’s order regarding the stay of the action and the dismissal
of Petitioner’s unexhausted claims. Petitioner may satisfy this order by withdrawing his
bizarre “traverse” and explaining the status of any state court exhaustion proceedings he
is currently pursuing.

5. Failure to comply with this order may result in a recommendation that the
action be dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied
Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
